Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


In the Matter of the Marriage of Thomas              Appeal from the County Court at Law of
Dipprey and Desirae Dipprey, and In the              Fannin County, Texas (Tr. Ct. No. FA-17-
Interest of B.D. and L.D.                            42990). Opinion delivered by Chief Justice
                                                     Morriss, Justice Moseley and Justice
No. 06-17-00072-CV                                   Burgess participating.




       As stated in the Court’s opinion of this date, we find the Texas court did not have
jurisdiction to determine custody of the children. Therefore, we reverse those portions of the
decree that address the custody of B.D. and L.D. and strike those provisions from the decree.
We affirm the remainder of the decree.
       We further order that Thomas Dipprey pay all costs of this appeal.


                                                     RENDERED OCTOBER 27, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk